Whitfield, C. J.,
delivered the opinion of the court.
The county contractor is not (§ 790, code 1892) like the sheriff (§ 4108), and many other officers required to execute bond “before entering upon” the discharge of his duties. The board of supervisors contract with him, and look after his bond. This contractor had been appointed, claimed to be county contractor, was recognized and acting as such, and was dealt with as such by the sheriff. The sheriff was not required to see, under these circumstances, if at all, that he had given bond, *691and the failure to execute the bond is the whole ground for attempting to hold the sheriff and his sureties liable for this outrageous tort of the county contractor’s employe. He was, at least, de facto county contractor. Railroad v. Bolding, 69 Miss., 263; Dabney v. Hudson, 68 Miss., 292; 19 Am. & Eng. Enc. L., 440-442.

Affirmed.